Exhibit Financial Contact Debra DiMaria Chief Financial Officer +1 (516) 535-3681 debra.dimaria@proginet.com Media Contact John F. Lynch Press and Media Relations +1 (516) 535-3651 john.lynch@proginet.com Proginet Announces Preliminary Second-Quarter 2009 Financial Results Garden City, N.Y.—February 18, 2009—Proginet Corporation [OTCBB: PRGF], a world leader in multi-platform file transfer solutions, today announced preliminary financial results for the second quarter of fiscal 2009, which ended January 31, 2009.
